DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/13/2021 has been entered. Claims 1-20 have been canceled. 
Newly added claims 21-40 are presented for examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-29, 31-32, and 35-39,  are rejected under 35 U.S.C. 103 as being Higuchi (Higuchi – 2002/0121685) in view of Beenken (Beenken – 2011/0258894).
Regarding claims 21 and 31, Higuchi discloses a radio-frequency identification (RFID) 
smartcard configured to communicate without contact with a terminal, the RFID smartcard comprising: 

a coupling frame [ including a slit], wherein the coupling frame does not have an opening to receive the transponder chip module, [and wherein the coupling frame is configured to enhance communications between the transponder chip module and the terminal, wherein a portion of the module antenna overlaps a portion of the slit] (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are considered the coupling frames).  
The claim differs in calling for a coupling frame comprising a slit to enhance communication.
References to Beenken is cited as an evidence showing the conventionality of a coupling frame comprising a slit to amplify the performance of the antenna (Beenken, figures 1-20; par. 0009, 0014, 0017, 0018, 0041, 0042, 0043, 0044, 0059   – antenna 17, chip 20, slit 18). 
In view of Beenken’s teachings, it would have been obvious to implement the slit in on the coupling layers 21 and 31 to enhance the antenna’s performance. The modification is well within the skill levels and expectations of an ordinary skilled artisan in view of Beenken’s teachings. Further, if implemented the slit at the middle portion of coupling frame 21 would overlap a portion of the antenna as shown in figure 1 of Higuchi, wherein the antenna is generally running across the center portion of the smart card structure. 
Regarding claim 22, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 21, wherein a portion of the chip overlaps a portion of the slit (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are 
Regarding claim 25, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 21, wherein the slit is straight (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are considered the coupling frames; Beenken, figures 1-20; par. 0009, 0014, 0017, 0018, 0041, 0042, 0043, 0044, 0059   – antenna 17, chip 20, slit 18; figures 1, 4 and 5 – slits 18 and 77 are straight, slit 78 is not as a straight line).  
Regarding claim 26, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 21, wherein the slit is not straight (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are considered the coupling frames; Beenken, figures 1-20; par. 0009, 0014, 0017, 0018, 0041, 0042, 0043, 0044, 0059   – antenna 17, chip 20, slit 18; figures 1, 4 and 5 – slits 18 and 77 are straight, slit 78 is not as a straight line).  
Regarding claim 27, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 26, wherein the slit comprises an open loop (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are considered the coupling frames; Beenken, figures 1-20; par. 0009, 0014, 0017, 0018, 0041, 0042, 0043, 0044, 0059   – antenna 17, chip 20, slit 18; figures 1, 4 and 5 – slits 18 and 77 are straight, slit 78 is not as a straight line).  
Regarding claim 28, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 27, wherein the module antenna overlaps the open loop (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are 
Regarding claim 29, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 21, wherein the coupling frame comprises a rear card body (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are considered the coupling frames; Beenken, figures 1-20; par. 0009, 0014, 0017, 0018, 0041, 0042, 0043, 0044, 0059   – antenna 17, chip 20, slit 18; figures 1, 4 and 5 – slits 18 and 77 are straight, slit 78 is not as a straight line).  
Regarding claim 32, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 31, wherein a portion of the chip overlaps a portion of the slit of the second coupling frame (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are considered the coupling frames; Beenken, figures 1-20; par. 0009, 0014, 0017, 0018, 0041, 0042, 0043, 0044, 0059   – antenna 17, chip 20, slit 18; figures 1, 4 and 5 – slits 18 and 77 are straight, slit 78 is not as a straight line).  
Regarding claim 35, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 21, wherein the slit of the second coupling frame is straight (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are considered the coupling frames; Beenken, figures 1-20; par. 0009, 0014, 0017, 0018, 0041, 0042, 0043, 0044, 0059   – antenna 17, chip 20, slit 18; figures 1, 4 and 5 – slits 18 and 77 are straight, slit 78 is not as a straight line).  
Regarding claim 36, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 31, wherein the slit of the second coupling frame is not 
Regarding claim 37, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 36, wherein the slit of the second coupling frame comprises an open loop (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are considered the coupling frames; Beenken, figures 1-20; par. 0009, 0014, 0017, 0018, 0041, 0042, 0043, 0044, 0059   – antenna 17, chip 20, slit 18; figures 1, 4 and 5 – slits 18 and 77 are straight, slit 78 is not as a straight line).  
Regarding claim 38, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 37, wherein the module antenna overlaps the open loop (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are considered the coupling frames; Beenken, figures 1-20; par. 0009, 0014, 0017, 0018, 0041, 0042, 0043, 0044, 0059   – antenna 17, chip 20, slit 18; figures 1, 4 and 5 – slits 18 and 77 are straight, slit 78 is not as a straight line).  
Regarding claim 39, see the discussions regarding claim 21. Further, Higuchi/Beenkeen discloses the RFID smartcard of claim 31, wherein the coupling frame comprises a rear card body (Higuchi, figure 1 – noncontact card 10, IC chip 100, antenna 111, layers 21 and 31 are considered the coupling frames; Beenken, figures 1-20; par. 0009, 0014, 0017, 0018, 0041, 0042, 0043, 0044, 0059   – antenna 17, chip 20, slit 18; figures 1, 4 and 5 – slits 18 and 77 are straight, slit 78 is not as a straight line).  

Allowable Subject Matter
Claims 23, 24, 30, 33, 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:.
i. the RFID smartcard of claim 21, wherein the transponder chip module further includes a plurality of contact pads electrically coupled to the chip, wherein the contact pads are configured to interface with a contact reader (claim 23, claim 24 depends on claim 23).  
ii. the RFID smartcard of claim 29, wherein the coupling frame includes a recess configured to receive a magnetic strip (claim 30).  
	iii. the RFID smartcard of claim 31, wherein the transponder chip module further includes a plurality of contact pads electrically coupled to the chip, wherein the contact pads are configured to interface with a contact reader (claim 33, claim 34 depends on claim 33).  
iv. the RFID smartcard of claim 39, wherein the coupling frame includes a recess configured to receive a magnetic strip (claim 40).

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THIEN M LE/Primary Examiner, Art Unit 2887